UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 CRAIG CUNNINGHAM on behalf of himself and                    Case No. 2:19-cv-00638-ILG-PK
 all others similarly situated,

                                Plaintiff,

                 -vs.-

BIG THINK CAPITAL INC.,

                                Defendant.


                         ANSWER OF DEFENDANT BIG THINK CAPITAL INC.

        Pursuant to Fed. R. Civ. P. 12(a), Defendant Big Think Capital Inc. (“Big Think”), for its

Answer to the Complaint (“Complaint,” Doc. 1) of Plaintiff Craig Cunningham (“Cunningham”),

states as follows:

        1.      The allegations of ¶ 1 do not contain facts to which a response is required. To the

extent a response was intended to be elicited, Big Think denies them.

        2.      Big Think denies the allegations of ¶ 2.

        3.      Big Think is without information sufficient to form a belief as to the truth of the

allegations of ¶ 3 and, therefore, denies them.

        4.      Big Think admits the allegations of ¶ 4 to the extent that it is a New York

corporation and that it has an office in Melville, New York. Big Think denies the remaining

allegations of ¶ 4.

        5.      Big Think admits the allegations of ¶ 5 to the extent that the Complaint purports

to state a claim under the Telephone Consumer Protection Act (“TCPA”), a federal statute, and

to the extent that Big Think does not contest venue in this Court. Big Think denies the remaining

allegations of ¶ 5.
                                                  -1-
       6.      Big Think denies the allegations of ¶ 6.

       7.      Big Think denies the allegations of ¶ 7 as an incomplete, and thus inaccurate,

recitation of the TCPA.

       8.      Big Think denies the allegations of ¶ 8 as an incomplete, and thus inaccurate,

recitation of the TCPA.

       9.      Big Think denies the allegations of ¶ 9 as an incomplete, and thus inaccurate,

recitation of the TCPA.

       10.     Big Think denies the allegations of ¶ 10 as an incomplete, and thus inaccurate,

recitation of the TCPA.

       11.     Big Think denies the allegations of ¶ 11 as an incomplete, and thus inaccurate,

recitation of the TCPA.

       12.     Big Think denies the allegations of ¶ 12 as an incomplete, and thus inaccurate,

recitation of the TCPA.

       13.     Big Think denies the allegations of ¶ 13.

       14.     Big Think admits the allegations of ¶ 14 to the extent that Exhibit A to the

Complaint speaks for itself. Big Think denies the allegations of ¶ 14 to the extent it alleges the

use of an automatic telephone dialing system and to the extent it alleges the message identified in

Exhibit A was “aimed a mass audience.” Big Think denies the remaining allegations of ¶ 14.

       15.     Big Think denies the allegations of ¶ 15.

       16.     Big Think denies the allegations of ¶ 16.

       17.     Big Think denies the allegations of ¶ 17.

       18.     Big Think denies the allegations of ¶ 18.

       19.     Big Think denies the allegations of ¶ 19.



                                                 -2-
       20.     Big Think denies the allegations of ¶ 20.

       21.     Big Think denies the allegations of ¶ 21.

       22.     Big Think denies the allegations of ¶ 22.

       23.     Big Think denies the allegations of ¶ 23.

       24.     Big Think denies the allegations of ¶ 24.

       25.     Big Think denies the allegations of ¶ 25.

       26.     Big Think denies the allegations of ¶ 26.

       27.     Big Think denies the allegations of ¶ 27.

       28.     Big Think denies the allegations of ¶ 28.

       29.     Big Think denies the allegations of ¶ 29.

       30.     Big Think admits and denies the allegations of ¶ 30 to the same extent it admitted

and denied the incorporated paragraphs.

       31.     Big Think denies the allegations of ¶ 31.

       32.     Big Think denies the allegations of ¶ 32.

       33.     Big Think denies the allegations of ¶ 33.

       34.     Big Think denies each allegation that it has not expressly admitted.

       35.     The Complaint fails to state a claim upon which relief may be granted.

       36.     The TCPA claim is barred by the failure to mitigate damages.

       37.     At all times relevant, Big Think acted in good faith.

       38.     Any actions or inactions of Big Think did not cause Cunningham any actual

damages and, therefore, this Court has no subject matter jurisdiction.

       39.     To the extent the Complaint seeks class relief, claims of the putative class are

identified in the Complaint are barred by res judicata.



                                                -3-
       40.     To the extent the Complaint seeks class relief, claims of the putative class

identified in the Complaint are barred or must be reduced by recoupment or set off.

       41.     To the extent the Complaint seeks class relief, claims of the putative class

identified in the Complaint are barred by the doctrine of judicial estoppel.

       42.     Big Think is entitled to set off any sums which it may owe the putative class

members against the amounts the putative class members owe Big Think.

       43.     Big Think received consent to call the telephone number it dialed or sent

messages to as alleged in the Complaint.

       44.     The claims of the Complaint are barred by estoppel.

       45.     The imposition of statutory damages would violate the Due Process Clause of the

Fifth Amendment to the United States Constitution.

       46.     The claims of the Complaint are barred by Cunningham’s unclean hands.

       WHEREFORE, Defendant Big Think Capital Inc. demands that the Complaint be

dismissed, and for such further and other relief as to which it may be entitled.

Dated: October 7, 2019                                Respectfully submitted,

                                                      THOMPSON HINE LLP

                                              By:     /s/ Mendy Piekarski
                                                      Mendy Piekarski
                                                      335 Madison Avenue, 12th Floor
                                                      New York, New York 10017-4611
                                                      Tel. (212) 344-5680
                                                      Fax (212) 344-6101
                                                      Mendy.Piekarski@thompsonhine.com

                                                      Attorneys for Defendant
                                                      Big Think Capital, Inc.




                                                -4-
